Order filed May 8, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00280-CV
                                   ____________

                         LEROY STROMAN, Appellant

                                         V.

  ROBERT RUSSELL TAUTENHAHN INDEPENDENT EXECUTOR OF
      THE ESTATE OF ROBERT L. WRIGHT, DECEASED, Appellee

     On Appeal from the County Court at Law No. 4 and Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI48098


                                    ORDER

      The notice of appeal in this case was filed April 4, 2014. The clerk’s record
was filed April 17, 2014. To date, the filing fee of $195.00 has not been paid. No
evidence that appellant has established indigence for this appeal has been filed.
See Tex. R. App. P. 20.1(c)(1) (stating the prior filing of an affidavit of indigence
in the trial court does not satisfy Rule 20.1, which requires a separate affidavit and
proof of current indigence). Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before May 23, 2014. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM